Citation Nr: 1029097	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-26 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as a result of exposure to herbicides or as secondary to 
service-connected type II diabetes mellitus.

2.  Entitlement to service connection for status post non-Q wave 
myocardial infarction (claimed as heart pain), to include as 
secondary to hypertension or to service-connected type II 
diabetes mellitus.

3.  Entitlement to service connection for pes planus with plantar 
fasciitis and degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims file.  At the 
hearing, the Veteran submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2009).

In January 2009, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the remand orders were substantially complied 
with.  The case has now been returned to the Board for further 
appellate action.  The Board has rephrased the issues as listed 
on the title page to better reflect the claims currently on 
appeal.






FINDINGS OF FACT

1.  Hypertension was not shown in service or for many years 
thereafter, and the most probative evidence fails to link the 
current disorder to service or to a service-connected disability.

2.  The preponderance of the probative medical evidence of record 
establishes that the Veteran has never had a non-Q wave 
myocardial infarction.

3.  Pes planus was noted on the Veteran's pre-induction 
examination, but service treatment records are otherwise negative 
for any treatment or complaints of pes planus, plantar fasciitis, 
or arthritis.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred or aggravated 
therein, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for establishing service connection for status 
post non-Q wave myocardial infarction have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  Pes planus with plantar fasciitis and degenerative joint 
disease was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2004 letter issued prior to the 
decision on appeal, and in a January 2009 letter, the Veteran was 
provided notice regarding what information and evidence is needed 
to substantiate his claims for service connection (to include as 
a result of exposure to herbicides), as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The January 
2009 letter also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  Furthermore, the 
January 2009 letter notified the Veteran of the information and 
evidence that is needed to substantiate a claim for service 
connection on a secondary basis.  The claims were last 
adjudicated in May 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, private treatment records, VA treatment 
records and examination reports, lay evidence, and hearing 
testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and hypertension, cardiovascular 
disease, or degenerative arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009).  Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is shown.  
38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Hypertension

The Veteran contends that he is entitled to service connection 
for hypertension, to include as due to exposure to Agent Orange 
during his service in the Republic of Vietnam.  He also contends 
that he developed hypertension as a result of his service-
connected type II diabetes mellitus.  After careful consideration 
of all procurable and assembled data, the Board finds that 
service connection for the Veteran's hypertension is not 
warranted on any basis.

As an initial matter, a veteran who served in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 1975 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  The 
Veteran served in Vietnam and exposure to herbicides is conceded.  
However, hypertension is not a disability recognized by VA as 
being due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 72 
Fed. Reg. 32,395 (2007).  Further, no medical professional has 
suggested that his current hypertension is related to herbicide 
exposure.

The fact that the foregoing regulatory presumption of service 
connection based on Agent Orange exposure does not preclude an 
evaluation as to whether he is entitled to service connection on 
a direct basis or entitled to presumptive service connection for 
a chronic disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service treatment records are negative for any complaints, 
findings, or treatment of hypertension.  At his February 1964 
pre-induction examination, the Veteran's vascular system was 
evaluated as normal, and his sitting blood pressure measured 
120/60.  At his May 1965 induction examination, his vascular 
system was again evaluated as normal, and his sitting blood 
pressure measured 138/80.  On an accompanying May 1965 report of 
medical history, he indicated that he had never had high blood 
pressure.  In November 1966, the Veteran complained of severe 
dyspnea and cough after exertion after returning from Vietnam one 
month prior, and his blood pressure measured 150/90.  It was 
noted at that time that he was smoking less than four cigarettes 
per day, and an impression was rendered that he was out of shape 
and had residual cigarette bronchitis.  At his May 1967 
separation examination, the Veteran's vascular system was 
evaluated as normal, and his sitting blood pressure measured 
120/70.  On an accompanying May 1967 report of medical history, 
he indicated that he had never had high blood pressure.

Following the Veteran's discharge from service in May 1967, the 
evidence of record reflects that the Veteran was first diagnosed 
with hypertension approximately 30 years later, in the mid 1990s.

The Veteran underwent a VA examination in June 2005.  On that 
occasion, the examiner indicated his review of the claims file 
and conducted a thorough interview and examination of the 
Veteran.  It was noted that the Veteran had had hypertension for 
ten years and had been on medication since the mid 1990s.  He was 
given a current diagnosis of hypertension, which was noted to be 
well-controlled on medication.  The examiner reiterated that the 
Veteran's hypertension began well after his discharge from 
service, as it began in the mid 1990s.  It was also noted that 
the Veteran himself had denied ever having hypertension while in 
service.  The examiner opined that it was unlikely that the 
Veteran's current hypertension was related to his service-
connected illness.

In his August 2005 notice of disagreement, the Veteran stated his 
belief that his hypertension was secondary to his service-
connected type II diabetes mellitus as opposed to being related 
to his heart problems.

At his September 2008 Travel Board hearing, the Veteran testified 
that his hypertension began in the early 1990s and affirmed being 
told that his blood pressure was good when he exited service.  He 
also argued that his hypertension was secondary to Agent Orange 
exposure in Vietnam, but he admitted that a doctor had never told 
him that.

The Veteran underwent another VA examination in July 2009.  On 
that occasion, the examiner indicated her referral to the claims 
file and conducted a thorough interview and examination of the 
Veteran.  The Veteran reported that he had had hypertension in 
service in the 1960s and remembered being often told in 1967 that 
his blood pressure was high and that it should be watched.  The 
examiner acknowledged that she was unable to confirm this onset 
date of hypertension in the claims file, but she nevertheless 
opined that it was highly probable that the Veteran's high blood 
pressure commenced in the 1960s in service as he reported.  The 
Veteran was given a current diagnosis of essential-type 
hypertension without proteinuria, noted (per the Veteran's 
report) to have occurred in the 1960s.  The examiner noted that 
the Veteran's hypertension was well-controlled, that there was no 
evidence of any secondary cause, and that the Veteran's 
hypertension was not causally related to his diabetes.

Pursuant to the Board's January 2009 remand, the Veteran 
underwent another VA examination in December 2009.  On that 
occasion, the examiner indicated his detailed review of the 
claims file and conducted a thorough interview and examination of 
the Veteran.  It was noted that the Veteran was first told he had 
hypertension in the late 1980s or early 1990s and first started 
treatment in the late 1990s.  He was given a current diagnosis of 
hypertension.

With regard to the November 1966 blood pressure reading of 
150/90, the December 2009 examiner stated that such a reading on 
one occasion is not unusual, since blood pressure is a dynamic 
and any amount of stress, physicality, fear, anxiety, or even joy 
could elevate it transiently.  The examiner acknowledged that he 
did not know the circumstances surrounding the January 1966 
reading, but he did point out that such a blood pressure was not 
sustained on subsequent readings, and that the Veteran's blood 
pressure was perfectly normal at the time of his exit 
examination.

In light of such evidence, combined with a lack of evidence of 
hypertension within the first year after separation from active 
duty, the December 2009 examiner opined that the Veteran's 
hypertension did not exist while on active duty or in the first 
year following active duty.  The examiner further noted that the 
isolated elevation of blood pressure noted in service did not 
establish the diagnosis of sustained primary hypertension, and 
therefore, there was no evidence to show that the Veteran had 
sustained primary hypertension while on active duty or within the 
first year following his separation from active duty.  Thus, the 
examiner opined that the Veteran's hypertension did not arise on 
active duty, nor was it attributable to any incident which 
occurred while on active duty.

Furthermore, the December 2009 examiner opined that there was no 
medical evidence that the Veteran's diabetes had in any way 
aggravated his hypertension, as there was no evidence (based on 
the complete absence of proteinuria as well as the long-ago onset 
of hypertension prior to the onset of diabetes in the 2000s) to 
show that diabetes had an etiological relationship in the current 
case to the Veteran's hypertension.

Upon review of the record, the Board finds that service 
connection for hypertension is not warranted.  The Veteran was 
not diagnosed with hypertension in service, nor was such shown to 
a compensable degree within one year following discharge from 
service.  In this regard, post-service VA and private treatment 
records reflect that the Veteran was not diagnosed with 
hypertension until approximately 30 years after his service 
discharge.  

The Board acknowledges the opinion of the July 2009 VA examiner, 
who stated that it was highly probable that the Veteran's high 
blood pressure commenced in the 1960s in service.  However, the 
July 2009 examiner acknowledged that she was unable to confirm 
this onset date of hypertension in the claims file, and admitted 
that she based her opinion entirely on the Veteran's own report 
of his medical history.  While the Veteran reported to that 
examiner that his hypertension began in service, such statement 
is inconsistent with his service treatment records as well as his 
own prior statements which repeatedly acknowledged that his 
hypertension did not begin until many years after discharge.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board 
can consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility).  As the Veteran's report of 
having hypertension in service is not credible, the Board 
concludes that any medical opinions based on such reported 
history are therefore not probative.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005) (in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is based on 
facts provided by the Veteran that have been found to be 
inaccurate, or because other facts present in the record 
contradict the facts that formed the basis for the medical 
opinion); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that "an opinion based upon an inaccurate factual 
premise has no probative value").  

On the other hand, the December 2009 VA examiner reviewed the 
claims file in detail, considered the Veteran's service treatment 
records (including the November 1966 blood pressure reading of 
150/90), and thoroughly interviewed and examined the Veteran.  
The examiner provided adequate reasoning and bases for the 
opinion that the Veteran did not have hypertension on active duty 
or in the first year following his discharge from active duty, 
and the opinion that his current hypertension was not 
attributable to any incident which occurred while on active duty.  
Such opinion is also consistent with the other evidence of 
record.  For these reasons, the opinion by the December 2009 
examiner is of great probative value.  Further, the Veteran's lay 
contentions regarding the onset and etiology of his hypertension 
are not competent medical evidence as the diagnosis and etiology 
of hypertension requires medical expertise to determine.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  

Finally, with regard to service connection for hypertension as 
secondary to the Veteran's service-connected type II diabetes 
mellitus, the December 2009 examiner also provided adequate 
reasoning and bases for the opinion that there was no medical 
evidence that the Veteran's diabetes had in any way aggravated 
his hypertension or that his diabetes had an etiological 
relationship to his hypertension.  For these reasons, the opinion 
by the December 2009 examiner is of greater probative value than 
the Veteran's own contentions regarding the etiology of his 
hypertension.  Accordingly, service connection for the Veteran's 
hypertension on a secondary basis is not warranted.  See 
38 C.F.R. § 3.310(a) (2009).

In sum, the Board finds that the preponderance of the competent 
and probative evidence indicates that the Veteran's hypertension 
was not shown in service or for many years thereafter, has not 
been shown by competent medical evidence to be etiologically 
related to any incident of active service, and is not 
presumptively linked to Agent Orange exposure.  In addition, his 
hypertension is not shown to be proximately due to, the result 
of, or aggravated by a service-connected disability.  
Accordingly, service connection for the Veteran's hypertension is 
not warranted on any basis.

Myocardial Infarction

The Veteran contends that he is entitled to service connection 
for status post non-Q wave myocardial infarction (claimed as 
heart pain), to include as a result of his hypertension or his 
service-connected type II diabetes mellitus.  After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for status post non-Q wave 
myocardial infarction is not warranted on any basis.

Service treatment records are negative for any complaints, 
findings, or treatment of non-Q wave myocardial infarction or any 
other cardiac abnormalities.  At his February 1964 pre-induction 
examination, the Veteran's chest and heart were evaluated as 
normal, and a chest X-ray was negative.  At his May 1965 
induction examination, his chest and heart were again evaluated 
as normal, and a chest X-ray was negative.  On an accompanying 
May 1965 report of medical history, he indicated that he had 
never had any heart problems.  In November 1966, the Veteran 
complained of severe dyspnea and cough after exertion after 
returning from Vietnam one month prior, and his blood pressure 
measured 150/90.  It was noted at that time that he was smoking 
less than four cigarettes per day, and an impression was rendered 
that he was out of shape and had residual cigarette bronchitis.  
At his May 1967 separation examination, the Veteran's chest and 
heart were evaluated as normal, and a chest X-ray was negative.  
On an accompanying May 1967 report of medical history, he 
indicated that he had never had any heart problems.

Following his discharge from service, a June 2000 private 
treatment record noted the Veteran's complaints of shortness of 
breath, but no chest pain at that time, and a treadmill test 
yielded normal results.  A November 2000 private treatment record 
documented the Veteran's complaints of acute chest pain with 
shortness of breath, with no prior history of chest pain noted, 
and tests were ordered to rule out myocardial infarction.  Two 
enzyme tests were normal, but during a treadmill test, a third 
enzyme test was slightly abnormal, with his troponin I level 
rising to 1.0 (noted on the laboratory report to fall within the 
range of being indeterminant for myocardial injury).  Thereafter, 
the Veteran completed a low level treadmill test without any 
chest pain or EKG changes, and a full rise of his enzymes was 
never achieved.  In addition, a November 2000 chest X-ray was 
unremarkable.  A December 2000 private treatment record noted 
that the Veteran had probably had a very small non-Q wave 
myocardial infarction.  Later in December 2000, the Veteran 
underwent a cardiac catheterization, which revealed normal 
coronary arteries and yielded a diagnosis of hypertensive heart 
disease as being the possible etiology for the prior chest pain 
and abnormal enzyme test.  Thereafter, a June 2003 private 
treatment record noted that the Veteran had presented in November 
2000 with chest pain and "borderline evidence" for a small 
myocardial infarction, but that he eventually underwent 
catheterization and was found to have normal coronary arteries in 
December 2000, and subsequently he had not had any chest pain or 
any other symptoms suggestive of coronary artery disease.

The Veteran underwent a VA examination in June 2005.  On that 
occasion, the examiner indicated his review of the claims file 
and conducted a thorough interview and examination of the 
Veteran.  The Veteran complained of non-exertional chest pain.  
It was noted that he had been diagnosed in 2000 with a non-Q wave 
myocardial infarction due to elevated troponin I level, but that 
subsequently a coronary catheterization had revealed no evidence 
of arteriosclerotic heart disease.

In a September 2008 statement, the Veteran's wife (who married 
the Veteran in December 1968) stated that the Veteran claimed to 
have had chest pain in service, and she described the incident in 
2000 when he sought medical care for chest pain (which, she 
claimed, involved the placement of a stent in his heart).

At his September 2008 Travel Board hearing, the Veteran testified 
that he had chest pains in service for which he sought treatment, 
only to be told that it was maybe just nerves or gas.  He also 
stated that his November 1966 in-service complaint (for shortness 
of breath) also involved chest pain on exertion.  The Veteran 
testified that he had the same problem with chest pains both 
during and after service, and he described the incident in 2000 
when he sought medical treatment for chest pain.  Furthermore, he 
argued that his post-service heart attack was secondary to his 
hypertension.

The Veteran underwent another VA examination in July 2009.  On 
that occasion, the examiner indicated her referral to the claims 
file and conducted a thorough interview and examination of the 
Veteran.  It was noted that the Veteran was status post 
myocardial ischemia which occurred in 2000 and that such 
condition had preceded the onset of his diabetes (in 2004) and 
therefore was not causally related to his diabetes.

Pursuant to the Board's January 2009 remand, the Veteran 
underwent another VA examination in December 2009.  On that 
occasion, the examiner indicated his detailed review of the 
claims file and conducted a thorough interview and examination of 
the Veteran.  Specifically, the examiner reviewed the relevant 
private treatment records from 2000 in great detail.  He noted 
that the November 2000 laboratory data report (showing a troponin 
I level of 1.0 for the Veteran) clearly stated that this was in 
the range of indeterminate myocardial injury, and that one must 
have had by the laboratory standard of that time a troponin I 
level of 2.0 for diagnosis of myocardial injury.  The examiner 
further noted that it was very clear from the December 2000 
catheterization report (which showed normal coronary arteries) 
that the private physician at that time had attributed the 
Veteran's elevated troponin I level to hypertensive heart 
disease.  Therefore, based on the medical evidence of record, the 
examiner strongly opined that the Veteran did not then (in 2000) 
and had not since had any evidence to confirm the presence of a 
myocardial infarction of any degree, and therefore the Veteran 
did not sustain a non-Q wave myocardial infarction at any time.  
He further opined that there was no doubt whatsoever that the 
Veteran's modest, marginal elevation of troponin I in November 
2000 was secondary to hypertension and not to myocardial 
infarction.  Therefore, he noted that the questions were moot 
regarding what the claimed myocardial infarction was due to, as 
no myocardial infarction had ever occurred.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  In 
the absence of proof of present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

In the current case, the Board acknowledges that the medical 
evidence of record lists "old myocardial infarction" as part of 
the Veteran's history on multiple occasions.  In fact, the 
Veteran was evaluated in November and December 2000 for chest 
pain in order to rule out myocardial infarction, and a December 
2000 private treatment record noted that the Veteran had probably 
had a very small non-Q wave myocardial infarction.  However, 
later in December 2000, the Veteran underwent a cardiac 
catheterization, which revealed normal coronary arteries and 
yielded a diagnosis of hypertensive heart disease as being the 
possible etiology for the prior chest pain and abnormal enzyme 
test.  Furthermore, the December 2009 VA examiner strongly 
opined, based on a detailed review of the relevant medical 
evidence, that the Veteran had never sustained a non-Q wave 
myocardial infarction at any time.

Because the December 2009 examiner reviewed the claims file in 
detail, considered the relevant private medical records (from 
November and December 2000), thoroughly interviewed and examined 
the Veteran, and provided adequate reasoning and bases for the 
opinion that the Veteran had never had a myocardial infarction, 
the Board has concluded that the December 2009 examiner's opinion 
is entitled to more probative weight than the initial December 
2000 assessment noting "probable" non-Q wave myocardial 
infarction (which pre-dated the December 2000 catheterization 
findings) as well as the contentions of the Veteran and his wife 
regarding the occurrence of a heart attack in 2000.  Thus, the 
most probative medical evidence of record does not establish that 
the Veteran has ever had a non-Q 
wave myocardial infarction, and therefore the claim for status 
post non-Q wave myocardial infarction must be denied, as service 
connection is not warranted on any basis.

Pes Planus

A veteran will be considered to have been in sound condition when 
examined and accepted for service, except as to disorders noted 
on entrance into service, or when clear and unmistakable evidence 
demonstrates that the disability existed prior to service and was 
not aggravated by service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a 
preexisting disorder underwent an increase in severity during 
service is determined based on evidence of the manifestations of 
the disorder before, during, and after service.  38 C.F.R. 
§ 3.306.  For a disorder to be considered aggravated in service, 
there must be worsening of the underlying condition, not just 
temporary or intermittent flare-ups of the symptoms of the 
condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Evidence of a veteran being asymptomatic on entry into service, 
with an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991).  In order to support a finding of 
aggravation, the evidence must establish that the underlying 
disability underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

At his February 1964 pre-induction examination, the Veteran's 
feet were evaluated as abnormal, with asymptomatic pes planus 
noted.  At his May 1965 induction examination, his feet were 
again evaluated as abnormal, with corns on the toes noted.  On an 
accompanying May 1965 report of medical history, he indicated 
that he had foot trouble.  Thereafter, however, the Veteran's 
service treatment records are negative for any complaints, 
findings, or treatment pertaining to his feet.  At his May 1967 
separation examination, the Veteran's feet were evaluated as 
normal.  On an accompanying May 1967 report of medical history, 
he indicated that he had never had foot trouble.

Following his discharge from service in May 1967, the Veteran has 
claimed that he began wearing orthotics as early as the late 
1960s.  However, the claims file does not contain any records of 
post-service foot treatment for the Veteran earlier than 1998.  
The record reflects that the RO attempted to obtain treatment 
records pertaining to the Veteran from all doctors that the 
Veteran identified, as well as from his former employer.  In the 
cases where treatment records were unavailable, a negative 
response from the provider was properly associated with the 
claims file.  The Board has determined that all efforts to obtain 
relevant treatment records have been satisfactorily undertaken by 
VA in the current case.

A December 1998 private X-ray of the Veteran's right heel was 
radiographically normal.  An April 1999 private treatment record 
noted that the Veteran had had foot pain for some time, and he 
was diagnosed with plantar fasciitis of the right heel.  A June 
2000 private treatment record noted the Veteran's complaints of 
right heel pain, along with a history of right heel pain six 
years prior in 1994.  On both occasions, he was successfully 
treated with orthotic devices.  It was also noted in the June 
2000 private treatment record that the Veteran was rather 
significantly flatfooted bilaterally.  A March 2001 private 
treatment record noted right heel pain, and an August 2004 
private treatment record noted bilateral heel pain.

The Veteran underwent a VA examination in June 2005.  On that 
occasion, the examiner indicated his review of the claims file 
and conducted a thorough interview and examination of the 
Veteran.  The Veteran reported having bilateral foot pain since 
1967 and that he had had orthotics since the late 1960s.  At 
present, he complained of daily foot pain bilaterally.  
Examination of his feet revealed bilateral pes planus.  The 
Veteran was diagnosed with bilateral pes planovalgus with plantar 
fasciitis and degenerative joint disease (per accompanying X-
rays).  The examiner noted that the bilateral pes planus which 
was noted in military service reflected a condition of today, and 
opined that the Veteran's plantar fasciitis was as likely as not 
associated with the pes planus and therefore was service-
connected.  

In November 2007 and September 2008 statements, the Veteran's 
wife stated that the Veteran had foot pain before he was 
discharged from service, and also noted that she had witnessed 
his suffering over the years with his feet.  An August 2008 VA 
treatment record reflected an assessment of bilateral plantar 
fasciitis for the Veteran, with a three-year history of heel 
pain.  In August 2008 statements, the Veteran's daughter and son 
described how they had witnessed the Veteran's feet getting 
progressively worse over the years.  In a September 2008 
statement, a longtime friend of the Veteran noted how the Veteran 
now had more discomfort in his feet.

At his September 2008 Travel Board hearing, the Veteran testified 
that his foot problems existed prior to service and that his 
years in the military (wearing boots, being in the jungle in 
Vietnam, and doing a lot of walking) had aggravated his feet and 
expedited the severity of his condition.  He asserted that he 
sought treatment in service for foot pain, only to be given 
boots.  He stated that he was not given either medication or 
orthotics in service, nor did he self-medicate, but that he got 
orthotics from a private doctor within a year after his service 
discharge.  The Veteran testified that he began to have trouble 
with the ball, arch, and heel of his feet right after service.

An October 2008 VA treatment record reflected an assessment of 
bilateral plantar fasciitis for the Veteran, with a three-year 
history of heel pain.

Pursuant to the Board's January 2009 remand, the Veteran 
underwent another VA examination in December 2009.  On that 
occasion, the examiner indicated his 
detailed review of the claims file and conducted a thorough 
interview and examination of the Veteran.  Significantly, when 
the examiner asked the Veteran if he had sought medical attention 
for pes planus or plantar fasciitis or any foot issue while on 
active duty, the Veteran said no.  The Veteran then reported that 
he had first used orthotics in the 1970s, which was noted to be 
well over a year after his 1967 discharge from service.  The 
examiner diagnosed the Veteran with bilateral pes planus / 
plantar fasciitis and minimal degenerative joint disease of the 
bilateral feet (per accompanying X-rays).  The examiner stated 
that the complete absence of any complaint in the claims file 
regarding the Veteran's feet during his military service, the 
fact that he indicated that his feet were normal at the time of 
his separation examination, and the fact that he did not seek any 
medical care in service suggested that the Veteran was 
asymptomatic during service.  Therefore, the examiner concluded 
that there was no evidence based on the current examination that 
the Veteran's feet had suffered any worsening of any kind 
incident to his time on active duty.

As noted above, the Veteran's pes planus was noted on his pre-
induction examination.  Thus, the presumption of soundness does 
not attach in this case.  38 C.F.R. § 3.304(b).  If a preexisting 
disorder is noted upon entry into service, a veteran cannot bring 
a claim for service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  In that case, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, the 
burden shifts to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153 (West 
2002); see also 38 C.F.R. § 3.306 (2009); Jensen, 19 F.3d at 
1417.

In this case, the record does not support a finding that the 
Veteran's pes planus increased in severity during service beyond 
normal progression.  In this regard, the Board reiterates that 
the Veteran's service treatment records are entirely negative for 
any complaints, findings, or treatment pertaining to his feet 
during service and at separation.  Further, while the Veteran and 
his family members contend that his pes planus was aggravated by 
active service, it is now well established that lay persons 
without medical training, such as the Veteran and his family 
members, are not competent to opine on matters requiring medical 
expertise, such as the etiology of foot disabilities or whether 
such disabilities were permanently worsened by certain 
activities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also Jandreau, 492 F.3d at 1376-77 (noting general 
competence to testify as to symptoms but not to provide medical 
diagnosis).  The December 2009 VA examiner's opinion is the most 
probative evidence on this point. 

Furthermore, the Veteran's report of complaints in service are 
inconsistent with the negative service treatment records, his 
denial of foot problems at discharge, and his statements at the 
December 2009 examination denying that he sought medical 
attention for pes planus or plantar fasciitis or any foot issue 
while on active duty.  As such his contentions on this point are 
not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) (Board can consider bias in lay evidence and 
conflicting statements of the veteran in weighing credibility).  

The Board acknowledges the opinion of the June 2005 VA examiner, 
who stated that the bilateral pes planus which was noted in 
military service reflected a condition of today, and opined that 
the Veteran's plantar fasciitis was as likely as not associated 
with the pes planus and therefore was service-connected.  
However, the only mention of pes planus in the service records 
was on an induction examination that occurred before the Veteran 
entered service.  As such, the examiner's opinion that the 
condition was service connected was based merely on the fact that 
the condition was documented in a service record, without 
consideration that the document was dated prior to the Veteran's 
entrance on active duty.  The examiner did not address whether 
the preexisting pes planus was aggravated by service.  As such, 
the opinion is entitled to little, if any, probative value.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Board 
may reject a medical opinion that is based on facts that have 
been found to be inaccurate, or because other facts present in 
the record contradict the facts that formed the basis for the 
medical opinion); see also Reonal, 5 Vet. App. at 461 (1993) 
(holding that "an opinion based upon an inaccurate factual 
premise has no probative value").

On the other hand, the December 2009 VA examiner reviewed the 
claims file in detail, considered the Veteran's service treatment 
records (including the notation of pes planus on his pre-
induction examination), thoroughly interviewed and examined the 
Veteran, and provided adequate reasoning and bases for the 
opinion that the Veteran's foot condition had not suffered any 
worsening of any kind incident to his time on active duty.  For 
these reasons, the opinion by the December 2009 examiner is of 
greater probative value than the opinion of the June 2005 
examiner or the contentions of the Veteran and his wife regarding 
the question of aggravation.

In sum, the most probative evidence of record does not show that 
the Veteran's preexisting pes planus underwent a permanent 
worsening beyond normal progression during his active military 
service; as a result, the presumption of aggravation does not 
attach.  See 38 U.S.C.A. § 1153.  Additionally, while plantar 
fasciitis and arthritis of the feet were not specifically 
identified prior to service, such conditions were not shown 
during service or for decades thereafter.  Furthermore, the 2005 
VA examiner noted that such conditions were related to his pes 
planus.  Accordingly, service connection for pes planus with 
plantar fasciitis and degenerative joint disease is not warranted 
on any basis.

Conclusion

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for hypertension, to include as 
a result of exposure to herbicides or as secondary to service-
connected type II diabetes mellitus, is denied.

Entitlement to service connection for status post non-Q wave 
myocardial infarction (claimed as heart pain), to include as 
secondary to hypertension or to service-connected type II 
diabetes mellitus, is denied.

Entitlement to service connection for pes planus with plantar 
fasciitis and degenerative joint disease is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


